Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 22 are allowed. The following is a statement of reasons for the indication of allowable subject matter.

In the context of parking behaviors for autonomous vehicles, which do not require a human driver, the prior art of record fail to teach, in combination with other limitations, determining, by the one or more processors, whether to maneuver the vehicle in reverse in the pullover location before or after the passenger enters the vehicle based on context for the pull over with respect to the passenger; and maneuvering, by the one or more processors, the vehicle in the autonomous driving mode in reverse based on the determination of whether to maneuver the vehicle in reverse in the pullover location before or after the passenger enters the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

U.S. Pub. No. 20190156678 A1 to Cole teaches coordinated offloading of autonomous vehicles at parking destinations involving a vehicle ride sharing facility unassociated with a parking facility; U.S. Pub. No. 20180304926A1 teaches parking location selection for autonomous vehicles; U.S. Pub. No. 20200365140 A1 teaches autonomous vehicle parking, particularly for the ride-sharing and ride-bailing activities (where the passenger does not own the vehicle); and U.S. Pub. No. 20190137290 A1 to Levy teaches autonomous vehicle navigation involving a passenger pickup and drop-off location. Neither reference teaches the allowable subject matter as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668